Case: 3:10-cr-00013-wmc Document #: 60 Filed: 09/17/20 Page 1 of 8

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WISCONSIN
UNITED STATES OF AMERICA,
Plaintiff,
ORDER
10-cr-13-wmce-1
v.

BYRON BROOMFIELD,

Defendant.

A hearing on the probation office’s petition for judicial review of Byron Broomfield’s
supervised release was held on June 2, 2020, before U.S. District Judge William M. Conley. This
hearing was held in abeyance for 90 days and rescheduled for September 17, 2020. The following
parties appeared by Zoom video conferencing: Assistant U.S. Attorney David Reinhard; the

defendant; defense counsel Jeffrey Nichols; and Supervisory U.S. Probation Officer Kristin Kiel.

FACTS

From the record, I make the following findings of fact. Defendant was sentenced in the
Western District of Wisconsin on July 14, 2010, following his conviction for distribution of five
grams or more of crack cocaine, in violation of 21 U.S.C. § 841, a Class B felony. A 90-month
term of imprisonment was imposed, to be followed by a four-year term of supervised release.
Defendant began his term of supervised release on July 27, 2018.

During the judicial reviewing hearing on June 2, 2020, the court found that defendant
violated Standard Condition No. 1, prohibiting him from leaving the judicial district without the
permission of the court or probation officer; Standard Condition No. 9, prohibiting defendant from

]

 
Case: 3:10-cr-00013-wmc Document #: 60 Filed: 09/17/20 Page 2 of 8

associating with any persons engaged in criminal activity and associating with persons convicted
of a felony, unless granted permission to do so by the probation officer; and Standard Condition
No. 11, requiring defendant to notify the probation officer within seventy-two hours of being
arrested or questioned by a law enforcement officer.

Defendant has since violated the Special Condition requiring that he provide the
supervising probation officer with any and all requested financial information. Defendant was
provided with a financial affidavit and a monthly financial statement to complete and submit to
the probation office. He has yet to complete and submit the forms.

Defendant also violated the Special Condition requiring that he participate in a mental
health referral, assessment, and treatment. Specifically, after referral to Rock Valley Community
Programs, Inc., for mental health counseling. The defendant failed to attend scheduled counseling
sessions on June 17, July 15, August 19 and 26, and September 9, 2020.

Finally, defendant violated the additional, Special Condition requiring that he participate
in a location monitoring program for a period of 90 days with active GPS monitoring, which was
imposed by the court on June 2, 2020. During this period, defendant was required to remain in his
residence (home detention) unless given advance permission by the U.S. Probation Officer for
specifically enumerated activities (employment and education purposes; religious services;
medical, mental health, and substance abuse treatment; attorney visits; court appearances; and
other pre-approved activities). Instead, on June 5, 20 and 30, and August 26, 2020, defendant
violated this requirement.

The most serious alleged violation in this case is classified as a Grade C violation, pursuant

to U.S.S.G. § 7B1.1(a)(3). A Grade C violation coupled with Criminal History Category VI results
Case: 3:10-cr-00013-wmc Document #: 60 Filed: 09/17/20 Page 3 of 8

in an advisory guideline range of imprisonment of 8 to 14 months, if the term of supervised release
is revoked.

Pursuant to 18 U.S.C. § 3583(h), another term of supervised release may follow
imprisonment. The statutory maximum term of supervised release that can be re-imposed is 60

months, less any term of imprisonment imposed upon revocation under § 3583(b)(1).

CONCLUSIONS

Although I think defendant’s behavior continues to be highly suspicious, given that he has
not provided legitimate documentation of his financial documents or cash flow, I will not revoke
the defendant’s supervised release at this time, but will keep the probation office’s petition open
for an additional 90 days. This will allow defendant additional time to complete the requested
financial information provided to him by the probation office and allow the probation office to
verify the information provided by defendant. Defendant is also expected to fully comply with his
mental health treatment obligations, as well as abide by all conditions of supervision again set

forth below and reviewed with the defendant today in open court.

ORDER
IT IS ORDERED that defendant’s term of supervised release imposed on July 14, 2010, is
CONTINUED.
Defendant is to comply with the mandatory conditions of supervised release, along with
the following discretionary conditions, which are reasonably related to the offense of conviction,
his history and personal characteristics, and his demonstrated noncompliance with prior

supervision conditions.
Case: 3:10-cr-00013-wmc Document #: 60 Filed: 09/17/20 Page 4 of 8

 

STANDARD CONDITIONS OF SUPERVISION

JUSTIFICATION

 

1)

Defendant shall not knowingly leave the
judicial district in which defendant is being
supervised without the permission of the
Court or probation officer.

To provide community protection,
rehabilitation for defendant, and to enable the
supervising probation officer’s statutory duty
to keep informed of defendant’s location,
conduct, condition, and compliance.

18 U.S.C. § 3553(a)(1), (a)(2)(B) and (C);

18 U.S.C. § 3563(b)(14);

18 U.S.C. § 3603(2) and (7);

USSG §5B1.3(b)(1)(A), (C), (D) and (b)(2);
USSG §5D1.3(b)(1)(A), (B), (C) and (b)(2).

 

2)

Defendant is to report to the probation
office as directed by the Court or probation
officer and shall submit a complete written
report within the first five days of each
month, answer inquiries by the probation
officer, and follow the  officer’s
instructions. The monthly report and the
answer to inquiries shall be truthful in all
respects unless a fully truthful statement
would tend to incriminate defendant, in
violation of defendant’s constitutional
rights, in which case defendant has the
right to remain silent.

To provide community protection,
rehabilitation for defendant, to ensure officer
and defendant safety, and to enable the
supervising probation officer’s statutory duty
to keep informed of defendant’s location,
conduct, condition, and compliance.

18 U.S.C. § 3553(a)(1), (a)(2)(B), (C) and (D);
18 U.S.C. § 3563(b)(15) and (17);

18 U.S.C. § 3603(2), (3), (4) and (7);

USSG §5B1.3(b)(1)(B)(C), (D), (E) and
(b)(2);

USSG §5D1.3(b)(1)(B), (C), (D) and (b)(2).

 

3)

Defendant shall maintain lawful
employment, seek lawful employment, or
enroll and participate in a course of study
or vocational training that will equip
defendant for suitable employment, unless
excused by the probation officer or the
Court.

Evidence based practice research indicates that
lawful, stable employment and education are
pro-social activities that reinforce the
rehabilitation of defendant. Employment and
education have been identified as risk factors
for recidivism.

18 U.S.C. § 3553(a)(2)(B), (C) and (D);

18 U.S.C. § 3563(b)(4) and (5);

18 U.S.C. § 3603(2), (3), (4) and (7);

USSG §5B1.3(b)(1)(C), (D) and (E);

USSG §5D1.3(b)(1)(B), (C) and (D).

 

 

4)

Defendant shall notify the probation officer
within seventy-two hours of any change in
residence, employer, or any change in job
classification.

 

To provide community protection,
rehabilitation for defendant, to ensure officer
and defendant safety, and to enable the
supervising probation officer’s statutory duty
to keep informed of defendant’s location,
conduct, condition, and compliance.

18 U.S.C. § 3553(a)(2)(C);

 

 
Case: 3:10-cr-00013-wmc Document #: 60 Filed: 09/17/20 Page 5 of 8

 

USSG §5B1.3(b)(1)(D) and (b)(2);
USSG §5D1.3(b)(1)(C).

 

Evidence based practice research indicates the
use of illicit chemicals is a risk factor for
recidivism. This condition is recommended to
assist with defendant’s rehabilitation, officer
and defendant safety, and to protect the public.
18 U.S.C. § 3553(a)(1), (a)(2)(A), (B) and (C);
18 U.S.C. § 3563(b)(7); 18 U.S.C. § 3603(3);
USSG § 5B1.3(b)(1)(A), (B), (C) and (D);
USSG § 5D1.3(b)(1)(A), (B) and (C).

5) Defendant shall not purchase, possess, use,
distribute, or administer any narcotic or
other controlled substance, or any
paraphernalia related to such substances,
except as prescribed by a_ physician.
Defendant shall not use any product
containing cannabidiol (CBD) © or
tetrahydrocannabinol (THC), except as
prescribed by a physician.

 

6) Defendant shall not visit places where | Evidence based practice research indicates that

defendant knows or has reason to believe
controlled substances are illegally sold,
used, distributed, or administered.

frequenting places where illicit chemicals are
sold, used, distributed or administered
increases the risk that defendant will purchase,
use or possess illicit chemicals. Individuals
involved in the distribution of illicit chemicals
present a risk of peer association as identified
in the research. This condition supports
rehabilitation of defendant and promotes
public safety.

18 U.S.C. § 3553(a)(1), (a)(2)(B) and (C);

18 U.S.C. § 3563(b)(6);

18 U.S.C. § 3603(3);

USSG §5B1.3(b)(1)(A), (B), (C), (D) and
(b)(2);

USSG §5D1.3(b)(1)(A), (B) and (C).

 

 

 

7) Defendant shall not meet, communicate, or | Evidence based practice research indicates that
spend time with any persons defendant | association with peers involved in criminal
knows to be engaged in criminal activity or | activity increases the risk of recidivism. This
planning to engage in criminal activity. condition promotes and encourages pro-social

relationships that are conducive to a law-
abiding lifestyle.
18 U.S.C. § 3553(a)(1), (a)(2)(A), (B) and (C);
18 U.S.C. § 3563(b)(6); 18 U.S.C. § 360303);
USSG §5B1.3(b)(1)(B), (C) and (D);
USSG §5D1.3(b)(1)(B) and (C).

8) Defendant shall permit a probation officer | Community contacts ensure compliance with

to visit defendant at home, work, or some
other mutually convenient location
designated by the probation officer at any
reasonable time and_ shall permit
confiscation of any contraband observed in
plain view by the probation officer.

 

court-ordered conditions and assist defendant
in maintaining a law-abiding lifestyle.

18 U.S.C, § 3553(a)(1), (a)(2)(A), (B), and
(C);

18 U.S.C. § 3563(b)(13), (15), (16) and (17);
18 U.S.C. § 3603(2), (3), (4) and (7);

 

 
Case: 3:10-cr-00013-wmc Document #: 60 Filed: 09/17/20 Page 6 of 8

 

USSG§ 5B1.3(b)(1)(A), (B), (C), (D) and

(b)(2);
USSG §5D1.3(b)(1)(A), (B), (C) and (b)(2).

 

9)

Defendant shall notify the probation officer
within seventy-two hours of being arrested
or questioned by a law enforcement officer.

To provide for community safety and
rehabilitation of defendant.

18 U.S.C. § 3553(a)(1), (a)(2)(A), (B) and (C);
18 U.S.C. § 3563(b)(18);

18 U.S.C. § 3603(2), (3), (4) and (7);

USSG § 5B1.3 (b)(1)(A), (B), (C) and (D);
USSG § 5D1.3 (b)(1)(A), (B) and (C).

 

10)

Defendant shall not enter into any
agreement to act as an informer or a special
agent of a law enforcement agency without
the permission of the Court.

Evidence based practice research indicates
contact with criminals and potential
involvement in facilitating other crimes
sanctioned by law enforcement officers
directly contradicts the condition of no new
offenses and criminal associations, which are
risk factors for recidivism. Therefore, strict
monitoring by the Court/probation office is
necessary for the safety of the community,
defendant, and the supervising probation
officer.

18 U.S.C. § 3553(a)(1), (a)(2)(A), (B) and (C);
18 U.S.C. § 3563(b)(5), (6), (15), (17) and
(18);

18 U.S.C. § 3603(2), (3), (4) and (7);

USSG §5B1.3(b)(1)(A), (B), (C) and (D);
USSG §5D1.3(b)(1)(A), (B) and (C).

 

11)

Defendant shall report to the probation
office in the district to which defendant is
released within 72 hours of release from the
custody of the Bureau of Prisons, unless
instructed by a U.S. probation officer to
report within a different time frame.

To review and clarify conditions of supervision
imposed by the court at sentencing. To assist
with risk and needs assessment, monitoring
requirements, release planning, and program
referrals. To set goals for supervision. 18
U.S.C. § 5363(b)(15); USSG §§ 5B1.3(c)(1);
USSG § 5D1.3(c)(1).

 

 

12)

Defendant shall not possess a firearm,
ammunition, destructive device, or
dangerous weapon.

 

To comply with statutory provisions. To
provide for community safety, as well as the
safety of the supervising U.S. probation officer.
18 U.S.C. §§ 921 and 922; 18 U.S.C. §
5363(b)(10); USSG § 5D1.3(c)(10); and U.S.
v. Armour, 804 F.3d 859, 869 (7" Cir. 2015).

 

 
Case: 3:10-cr-00013-wmc Document #: 60 Filed: 09/17/20 Page 7 of 8

Special Conditions

The following special conditions, in addition to the mandatory conditions, would be recommended if
an additional term of supervision is deemed appropriate by the Court:

 

SPECIAL CONDITIONS OF SUPERVISION

JUSTIFICATION

 

1)

Provide the supervising U.S. Probation
Officer any and all requested financial
information, including copies of state and
federal tax returns,

Based on the defendant’s obligation to pay
state and federal income tax and the large
amount of cash in his possession.

 

2)

Submit person, property, residence, papers,
vehicle, or office to a search conducted by a
U.S. Probation Officer at a reasonable time
and manner, whenever the probation officer
has reasonable suspicion of contraband or of
the violation of a condition of release relating
to substance abuse or illegal activities; failure
to submit to a search may be a ground for
revocation; defendant shall warn any other
residents that the premises defendant is
occupying may be subject to searches
pursuant to this condition.

Based on the nature of the offense of
conviction, the need to protect the public from
further criminal activity perpetrated by
defendant, and the need to ensure the safety
of the supervising U.S. Probation Officer.

 

3)

Participate in mental health referral,
assessment, and treatment as approved by the
supervising U.S. Probation Officer and
comply with all rules, regulations, and
recommendations of the mental health agency
or its representative to the extent approved by
the supervising U.S. Probation Officer. If
defendant is eligible for funding from any
source to cover the cost of treatment,
defendant is to make reasonable efforts to
obtain such funding. Participation in
treatment does not require payment by
defendant unless it is clear defendant can
afford it.

Recommended based on the defendant’s self-
report of mental health stressors while on
supervised release.

 

4)

 

Participate in a substance abuse evaluation
and recommended treatment. If defendant is
eligible for funding from any source to cover
the cost of treatment, defendant is to make
reasonable efforts to obtain such funding.
Participation in treatment does not require
payment by defendant unless it is clear

 

Based on the defendant’s history of substance
use as outlined in the presentence report

 

 
Case: 3:10-cr-00013-wmc Document #: 60 Filed: 09/17/20 Page 8 of 8

 

 

defendant can afford it. Defendant shall
submit to drug testing beginning within 15
days of defendant’s release and 60 drug tests
annually thereafter. The probation office
may utilize the Administrative Office of the
U.S. Courts’ phased collection process.

 

 

Mandatory Conditions - 18 U.S.C. § 3563(a) and 18 U.S.C. § 3583(d)

e Defendant shall not commit another federal, state, or local crime. [Note: Any defendant
that has been convicted of a felony offense, or is a prohibited person, shall not possess a
firearm, ammunition, or destructive device pursuant to 18 U.S.C. §§ 921 and 922.]

e Defendant shall not illegally possess a controlled substance. The defendant is subject to
drug testing according to 18 U.S.C. §§ 3563(a)(5) and 3583(d).

e Defendant shall cooperate with the collection of DNA by the U.S. Justice Department
and/or the U.S. Probation and Pretrial Services Office as required by Public Law 108-405.

Entered this 17th day of September, 2020.

 

 

 
